Stevens, J. (dissenting).
In my view, the evidence as a matter of law failed to establish negligence. While there was evidence of a prior " mugging ’ ’ committed at the 14th Street station in the afternoon some 10 months before, it is undisputed that there were four ticket agents and one porter on duty at the station at the time of the alleged assault at 5:00 a.m. It is also undisputed that there were two policemen assigned to patrol the *1414th Street and 23rd Street stations and they were on duty at that time either at or between the various stations.
Moreover, I am unable to distinguish the instant case from the holdings in Langer v. City of New York (9 Misc 2d 1002, affd. 8 A D 2d 709) and Moriarty v. New York City Tr. Auth. (11 A D 2d 654). Accordingly, I vote to affirm.
Botein, P. J., Breitel and Rabin, JJ., concur in Per Curiam opinion; Stevens, J., dissents and votes to affirm in dissenting opinion, in which McNally, J., concurs.
Judgment reversed upon the law and new trial ordered, with costs to appellant.